DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-2 and 7-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,201,718 to Whisson in view of U.S. Patent No. 6,776,775 to Mohammad.
For claim 1, Whisson discloses a retractable needle assembly for fluid collection (Abstract), comprising:

an elongate plunger (12, 13) (Fig. 1) having a proximal end (proximal end of 13) and a distal end (distal end of 12), the distal end of the plunger forming a reservoir (18) within the hollow bore (as can be seen in Fig. 1), the reservoir for containing (Examiner’s Note: functional language, i.e., capable of) a fluid (as can be seen in Figs. 1 and 2), the plunger adapted for slideable movement within the hollow bore (as can be seen in Figs. 1 and 2);
a hub (20) disposed at least partially within the hollow bore (as can be seen in Figs. 1 and 2), the hub at least partially supporting a cannula (19) (as can be seen in Figs. 1 and 2); and
a needle retraction member (24) separate from the plunger (as can be seen in Figs. 1 and 2) and engaged with the hub (as can be seen in Figs. 1 and 2) for manually selectable advancement (Examiner’s Note: functional language, i.e. capable of) of the needle retraction member with respect to a portion of the housing (as can be seen in Figs. 1 and 2); and
wherein the elongate plunger is transitionable from an initial position in which the plunger is at least partially disposed within the hollow bore, to a retracted position in which the plunger is at least partially disposed exterior to the hollow bore (Examiner’s Note: functional language, i.e., capable of) (as can be seen in Figs. 1-2) (col. 3, lines 28-34), and the needle retraction member is subsequently transitionable from an initial position in which at least a portion of the cannula is disposed outside the housing, to a retracted position in which the cannula is fully surrounded by the housing (Examiner’s Note: functional language, i.e., capable of) (as can be seen in Figs. 1-2) (col. 3, lines 28-34), and

Whisson does not expressly disclose wherein the housing further comprises at least one groove extending along at least a portion of the sidewall; at least one mechanical barrier positionable within the at least one groove, wherein the needle retraction member extends at least partially through a portion of the sidewall of the housing such that the needle retraction member and the hub are slidable along at least a portion of the housing, wherein the at least one mechanical barrier is configured to prevent the needle cannula and the hub from advancing to the initial position once the transition from the initial position to the retracted position has occurred.
Mohammad teaches wherein a housing (9) (Fig. 2) (col. 6, lines 11-13) comprises at least one groove (10) (Fig. 2) (col. 6, lines 11-13) extending along at a portion of a sidewall (sidewall of 9) (Fig. 2) (col. 6, lines 11-13); at least one mechanical barrier (see unlabeled mechanical barrier next to element “10b” in Fig. 2) (also see 200 in Figs. 6d and 6e) (alternatively, see Fig. 7) (col. 8, lines 33-39) positionable within the at least one groove (see Fig. 2) (alternatively see Figs. 6d, 6e, and/or 7), wherein a needle retraction member (7 and/or 8) (Figs. 1 and 4) (col. 5, lines 61-63) extends at least partially through a portion of the sidewall of the housing (as can be seen in Figs. 1 and 4) such that the needle retraction member and a hub (3) (Figs. 1 and 4) (col. 5, lines 28-29) are slidable along at least a portion of the housing (col. 6, lines 61-63), wherein the at least one mechanical barrier is configured to prevent the needle cannula and the hub from advancing to the initial position once the transition from the initial position to the retracted position has occurred (as can be seen in Figs. 2, 6d, 6e, and/or 7) (col. 8, lines 33-39).
It would have been obvious to a skilled artisan to modify Whisson wherein the housing further comprises at least one groove extending along at least a portion of the sidewall; at least one mechanical 
For claim 2, Whisson further discloses wherein transition of the elongate plunger from the initial position to the retracted position draws fluid into the reservoir (Examiner’s Note: functional language, i.e., capable of) (as can be seen in Figs. 1-2) (col. 3, lines 28-34), and wherein re-deployment of the elongate plunger from the retracted position expels fluid from the reservoir (Examiner’s Note: functional language, i.e., capable of) (as can be seen in Figs. 1-2) (col. 3, lines 28-34).
For claim 7, Whisson further discloses wherein the needle retraction member is disposed external with respect to the housing (as can be seen in Figs. 1-2).
For claim 8, Whisson further discloses wherein the needle retraction member and the hub are a unitary component (as can be seen in Figs. 1-2).
For claim 9, Whisson further discloses wherein the needle retraction member and the hub are co-molded as a unitary component (Examiner’s Note: product-by-process) (as can be seen in Figs. 1-2).
For claim 10, Whisson further discloses wherein the needle retraction member and the hub are assembled together as the unitary component (Examiner’s Note: product-by-process) (as can be seen in Figs. 1-2).
For claim 11, Whisson further discloses wherein, during transition of the plunger from the retracted position to the initial position, the needle retraction member from the initial position to the 
For claim 12, Whisson does not expressly disclose wherein the at least one mechanical barrier comprises at least one lock out detent.
However, Mohammad teaches wherein the at least one mechanical barrier comprises at least one lock out detent (as can be seen in Figs. 2, 6d, 6e, and/or 7).
It would have been obvious to a skilled artisan to modify Whisson wherein the at least one mechanical barrier comprises at least one lock out detent, in view of the teachings of Mohammad, for the obvious advantage of preventing accidental needle sticks once the needle has been used and retracted from its active position.
For claim 13, Whisson does not expressly disclose wherein the at least one lock out detent is formed in the at least one groove of the housing.
However, Mohammad teaches wherein the at least one lock out detent is formed in the at least one groove of the housing (as can be seen in Figs. 2, 6d, 6e, and/or 7).
It would have been obvious to a skilled artisan to modify Whisson wherein the at least one lock out detent is formed in the at least one groove of the housing, in view of the teachings of Mohammad, for the obvious advantage of preventing accidental needle sticks once the needle has been used and retracted from its active position.
Response to Arguments
Applicant(s)’ arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant(s)’ amendments presented in the response filed 10/13/20.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791